Plaintiff in error was convicted upon an information which, after alleging the date and venue, charged: "That the said John Gray, did then and there willfully and unlawfully point a pistol at and towards one W.E. Sweeney." In accordance with the verdict of the jury he was sentenced to be confined in the county jail for three months and pay a fine of fifty dollars. After a careful examination of the record, we have discovered no error in the rulings complained of. The judgment of the county court of LeFlore county herein is therefore affirmed.